DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 16/068489 filed on 07/06/2018. Claims 1-11 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. CN201710369037.5, filed in China on 05/23/2017, has been received.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “the eleventh transistor has … a second electrode electrically coupled to the first terminal of the first capacitor” in lines 17-22 of claim 9 must be shown or the feature canceled from the claim).  No new matter should be entered. The feature is not shown in the drawings because in lines 13-17 of claim 9 recites that “the tenth transistor has… a second electrode electrically coupled to the first terminal of the first capacitor”, that is to say that the second electrode of the eleventh transistor and the second electrode of the tenth transistor are both connected to the same terminal of the first capacitor, i.e. first terminal of the first capacitor”. However, Figs. 3 and 5-8 all shows that tenth transistor T10 and eleventh transistor T11 are connected to different terminals of the capacitor C1.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “The eleventh transistor has… a second electrode coupled to the first terminal of the first capacitor” as described in [0058] the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Similar to feature of the claim not shown indicated above, the drawings does not show the two transistors are connected to the same terminal of the first capacitor.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities:
In line 8 of [0042], the phrase “light emitting element D2” should read “light emitting element D1”.  
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In line 3 of claim 6, the phrase “the first capacitor” should read “a first capacitor”, being that claim 6 depends on claim 1 and does not depend on claim 2 where “a first capacitor” is established. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art same terminal of the first capacitor. Although [0058] recites the similar limitation as claim 9, but the rest of the specification does not provide how such circuit where the two transistors are connected to the same terminal of the capacitor operates to achieve the intended purpose of the invention or how such circuit operates at all. 
A suggested way to resolve this issue is to change the “first terminal” in line 22 of claim 9, and line 13 of [0058] to “second terminal”, because it is what is shown in the drawings as well as it clearly states in lines 3-5 of [0058], “set the second terminal of the first capacitor to be a first initialization voltage under the control of the third control signal”. 

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent Pub. No. 2004/0041525 A1) in view of TS5A3157 (“TS5A3157 10-Ω SPDT Analog Switch”)
Regarding claim 1, Park teaches a pixel compensation circuit (Park, Figs. 8 and 9, pixel 53), comprising:
a light emitting element (Park, Figs. 8 and 9, OLED); 
a current control sub-circuit electrically coupled to a first terminal of the light emitting element and configured to control magnitude of current flowing through the light emitting element (Park, Figs. 8 and 9, TFT T2 and T11 respectively; Park, [0069] and [0074], the second TFT T2 and first TFT T11 control the current to cause the electro-luminescent cell OLED to emit light); and
a reverse bias sub-circuit electrically coupled a second terminal of the light emitting element respectively (Park, Figs. 8 and 9, switch SW); 
wherein the reverse bias sub-circuit is configured to set the second terminal of the light emitting element to be at a first bias voltage, so that the light emitting element is maintained in a reverse bias state (Park, [0031] and [0071], selectively connected to a common voltage source and a ground voltage source to have a reverse bias voltage applied, forward direction GND or a reverse direction VCC).
Park does not seem to explicitly teach the reverse bias sub-circuit electrically coupled to a first control signal line for providing a first control signal, and the setting of the second terminal of the light emitting element is under control of the first control signal.

And that in the art of electronics, in order to control a switch to selective connect to one of two terminal, a control signal is needed to be provided and in order to provide such signal, a control signal line is needed (TS5A3157, page 3, PIN No. 6, switch select). 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention.
Regarding claim 10, Park in view of TS5A3157 teaches the limitations of the parent claim 1 and further teaches maintaining, by the reverse bias sub-circuit, the light emitting element in a reverse bias state under control of the first control signal in a time period of each display period other than a time period in which the light emitting element emits light (Park, [0071], “The electro-luminescence cell OLED is non-luminous when the switch SW selects the common voltage source VCC… When the switch SW selects the ground voltage source GND, the electro-luminescence cell OLED becomes luminous by emiting light in a brightness corresponding to the pixel data voltage V.sub.CL stored while not being luminous.”; Park, Fig. 10, 1 frame comprises a Luminous Time II and a Non-Luminous Time I).
Regarding claim 11, Park in view of TS5A3157 teaches the limitations of the parent claim 1 and further teaches a display apparatus (Park, Fig. 7, electro-luminescent device; Park, [0040] display panel), comprising:

a first control signal line (Park, Figs. 8 and 9, line providing control to switch SW); 
a plurality of second control signal lines (Park, Figs. 7-9, row lines RL); 
a third control signal line (Park, Figs. 7-9, column lines CL or row lines RL); 
a fourth control signal line (Park, Figs. 7-9, column lines CL or row lines RL); 
a first bias voltage line (Park, Figs. 8 and 9, line providing voltage VCC); 
a second bias voltage line (Park, Figs. 8 and 9, line providing voltage GND); and 
a plurality of pixel units provided at crossings between various data lines and various second control signal lines (Park, Fig. 7, pixels at crossing between column lines CL and row lines RL), 
wherein at least one of the plurality of pixel units comprises the pixel compensation circuit according to claim 1.

Allowable Subject Matter
Claims 2-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-5, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The closest prior art Park cited above in the rejection teaches a reverse bias sub-circuit to selectively provide bias voltage to the second terminal of the light emitting element. 
Regarding claim 6-8, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. A search was performed and yielded prior art references Kim et al. (US Patent Pub. No. 2014/0132162 A1) and Wang et al. (US Patent Pub. No. 2016/0267843 A1). Kim and Wang teaches similarly a data write sub-circuit that is provided for a display having multiple transistors which turn on a connection between a gate electrode and a source electrode of a driving transistor (Kim, Fig. 2, M3; Wang, Fig. 1, T3). However, the specifics of performing the task of both “turn on a connection between the gate electrode and a source electrode of the driving transistor and a connection between the data line and a drain electrode of the driving transistor under the control of the second control signal” in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONG HUI LIANG/Primary Examiner, Art Unit 2693